Herbert D. Hamm, J.
This is a tax certiorari proceeding to cancel as exempt from taxation the tax assessment made by the City of Albany, New York, for the taxable year 1959 on the parcel of property owned by the petitioner New York State Teachers’ Retirement System and known as 10 North Hawk Street, Albany.
An office building is in process of construction at 10 North Hawk Street for exclusive leasing to the State.
At the time the property was acquired and at the time the assessment was made, subdivision 8 of section 508 of the Education Law as pertinent provided:
“ The retirement system may use a part of its funds, not exceeding five per centum of its net assets * * * (2) for purchasing or leasing of land in the city of Albany and the construction thereon of a suitable office building or buildings for purposes of lease or sale to the state.
*752‘ ‘ Beal property of the retirement system acquired or constructed pursuant to this subdivision shall- be exempted from taxation.”
It has been stipulated that the limitation of ‘ ‘ five per centum ’ ’ has not been exceeded.
It was within the power and discretion of the Legislature to confer on the petitioner the function and purpose of purchasing land and constructing an office building thereon for lease to the State and the legislation was not a local law in violation of section 17 of article III of the Constitution of the State of New York.
The petition is granted. Submit order on notice.